—Order unanimously affirmed without costs. Memorandum: Robert J. Micoli (plaintiff), a carpenter employed by third-party defendant, Robert Miller Construction, Inc. was injured on September 11, 1996, at a worksite owned by defendants, City of Lockport and City of Lockport Housing Authority. He and his co-worker were *882constructing a scaffold from which they were to renovate the soffits near the roof of the building. The scaffold was to consist of two ladders placed against the building, with a scaffold pick suspended from ladder jacks between them. Plaintiff’s coworker began to ascend one of the ladders, holding one end of the pick, while plaintiff supported The center of the 24-foot by 22-inch, 200-pound aluminum pick, holding it over his head. When the co-worker had ascended the ladder and his end of the pick was at a height of approximately 12 feet, he lost his grip on the end of the pick. The pick fell, striking plaintiff on the shoulder.
Supreme Court properly granted plaintiffs’ motion for partial summary judgment on liability pursuant to Labor Law § 240 (1). Plaintiff sustained injuries as the result of being struck by an object that was being improperly hoisted to a level above the level at which plaintiff was working (see, Pope v Supreme-K.R.W. Constr. Corp., 261 AD2d 523; Diamond v Reilly Homes Constr. Corp., 245 AD2d 763, 764). Additionally, Labor Law § 240 (1) protects workers, not only from the dangers of building materials falling from elevated worksites, but also from dangers associated with safety devices or pieces thereof falling and striking them (see, Jiron v China Buddhist Assn., 266 AD2d 347). (Appeals from Order of Supreme Court, Niagara County, Koshian, J. — Summary Judgment.) Present — Pigott, Jr., P. J., Green, Hayes, Scudder and Kehoe, JJ.